Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claims 1-12, as originally filed, are presently pending and have been considered below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 5, 7, 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2009/0196273 A1, Kwon et al. (hereinafter Kwon). 


As to claim 1, Kwon discloses a channel selection method for a transmit end, the method comprising: generating a backoff count value within a range of a contention window that includes a first timeslot and a second time slot (Figs 1-2; pars 0013-0014, 0039, 0057, 0074, randomly generating a backoff counter value to transmit data in consideration of a Contention Window size); 
determining, in the first timeslot, a first decrement step; decrementing the backoff count value by the first decrement step, determining, in the second timeslot, a second decrement step (Figs 1-3, 6; update window size for backoff time; pars 0013-0014, 0043, 0075, adjusting/decreasing the backoff counter for each channel, class etc.); 
in response to the backoff count value being not 0, decrementing the backoff count value by the second decrement step, wherein the first decrement step is based on a quantity of idle channels in the first timeslot and the second decrement step is based on a quantity of idle channels in the second timeslot (pars 43, 0061, 0072, the terminal decreases the backoff counter value set in the backoff time by the number of the idle MAUs); and randomly selecting from the idle channels, in response to the backoff count 

As to claim 3, Kwon discloses the method according to claim 1, but does not expressly disclose determining an association between one of the idle channels and one of multiple associated channels, wherein a) in response to the idle channels being physical channels, the multiple associated channels are logical channels; or b) in response to the idle channels being logical channels, the multiple associated channel are physical channels.  However, the logical channel and its associated physical channel, or the physical channel and its associated logical channel are clearly defined their mapping relationship in different layers of the signaling protocol stack in 3GPP, 3GPP2, ITU, or other major over the air radio interface standards and specifications. Therefore, corresponding or mapping the logical and physical channels are well known in the field (official notice taken by examiner).

As to claim 5, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 7, it is rejected with the same reason as set forth in claim 3.



As to claim 11, it is rejected with the same reason as set forth in claim 3.

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon in view of US 5832384, Balachandran et al. (hereinafter Balachandran). 


As to claim 2, Kwon discloses the method according to claim 1 but does not expressly disclose randomly selecting the channel, from the idle channels comprises: randomly ranking the idle channels; and selecting one of the randomly ranked channels as the channel.  Balachandran, in the same or similar field of endeavor, further teaches ranking a plurality of idle channels (Figs 12A-C; col 5, lines 15-22; col 9, lines 5-11; col 18, lines 44-65, ranking a list of idle channels) and selecting one of the randomly ranking channels as the channel to transmit data (col 5, lines 15-22, ranking channels; col 9, lines 5-11; col 18, lines 44-65).  Therefore, consider Kwon  and Balachandran’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Balachandran’s teachings as described in Kwon to prioritize the idle channels for data transmission among a list of idle channels available.  

As to claim 6, it is rejected with the same reason as set forth in claim 2.
As to claim 10, it is rejected with the same reason as set forth in claim 2.

Allowable Subject Matter
Claims 4, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Kwon and Balachandran), neither discloses alone nor teaches in combination functions and features recited in claim 4. Claims 8 and 12 recite similar limitations as claim 4.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661